Clifford F. Brown, J.,
dissenting. I must respectfully dissent from the majority’s grant of carte blanche to insurance companies to carve gaping holes into statutorily mandated uninsured motorist coverage.
The majority sweeps under the rug over a decade of precedent with its statement that the body of law reviewed in Ady v. West American Ins. Co. (1982), 69 Ohio St. 2d 593 [23 O.O.3d 495] is not the law of Ohio. The fact that Ady was a plurality opinion does not, under any known rule of law, negate the sound precedent upon which Ady relied. In Ady, this court reviewed and approved extensive precedent, all of which had recognized the sound public policy underlying the legislature’s mandate of uninsured motorist coverage. Such coverage “is designed to protect persons injured in automobile accidents from losses which, because of the tort-feasor’s lack *52of liability coverage, would otherwise go uncompensated.” Abate v. Pioneer Mut. Cas. Co. (1970), 22 Ohio St. 2d 161, 165 [51 O.O.2d 229]. The same language was used, and the same conclusion reached, in Curran v. State Auto. Mut. Ins. Co. (1971), 25 Ohio St. 2d 33, 38 [54 O.O.2d 166], and in Bartlett v. Nationwide Mut. Ins. Co. (1973), 33 Ohio St. 2d 50, 52 [62 O.O.2d 406], Indeed, in Bartlett, id., and again in Shearer v. Motorists Mut. Ins. Co. (1978), 53 Ohio St. 2d 1, 7 [7 O.O.3d 1], we stated that “the legislative purpose in creating compulsory uninsured motorist coverage was to place the injured policyholder in the same position, with regard to the recovery of damages, that he would have been in if the tortfeasor had possessed liability insurance.” The case at bar is on all-fours with Ady, supra. William Hedrick, Jr. was insured, was physically injured, and sustained financial loss as the result of the tortfeasor’s lack of liability insurance coverage.
In Ady, supra, we reaffirmed that R.C. 3937.18 mandates the offering of uninsured motorist coverage. See, also, Abate, supra; Motorists Mut. Ins. Co. v. Tomanski (1971), 27 Ohio St. 2d 222 [56 O.O.2d 133]; and Kish v. Central Natl. Ins. Group (1981), 67 Ohio St. 2d 41 [21 O.O.3d 26]. We said that “[a]ny restriction on full coverage should emanate from the General Assembly; otherwise, a contractual limitation in the insurance policy should comply with the statutory purpose” (Ady, supra, at 596-597); and that “this statutorily mandated coverage can not be whittled away by private parties.” Id. at 596. Today, the majority of this court does more than whittle: the majority takes an axe to the legislature’s mandate and leaves behind only empty language.
Appellant asked this court to find that its policy exclusion is expressly approved by R.C. 3937.18(E), now (G), by which the legislature permits insurance companies to preclude “stacking” of uninsured motor vehicle coverages. But that statute is irrelevant to the exclusionary language at issue here. The purported application of the exclusion, by its terms, does not depend whatsoever on the “lumping or adding together of payments or the aggregation of coverage,” Karabin v. State Auto. Mut. Ins. Co. (1984), 10 Ohio St. 3d 163, 166. The majority’s reference to other insurance which happened to be present in this case to justify the exclusion as anti-stacking refers, not to the exclusionary language, and not to the statute; rather, this purported exclusion would have applied whether or not appellee had another policy of insurance. Thus, the exclusion itself, by any fair reading, is not anti-stacking.
Appellant urges that the following language, labeled an exclusion to uninsured motorist coverage, constitutes an effective anti-stacking provision: “We do not provide Uninsured Motorist Coverage for bodily injury sustained by any person: 1. While occupying, or when struck by, any motor vehicle owned by you or any family member which is not insured for this coverage under this policy.” That language is strikingly similar to the language held ineffective under the law as expressed in the syllabus of *53Ady, supra, despite the existence then of statutory language identical in effect to that upon which appellant relies.
This court had occasion to consider effective anti-stacking language in Karabin, supra, which read: “TWO OR MORE AUTO POLICIES[:] If this policy and any other auto insurance policy issued to you by us apply to the same accident, the maximum limit of our liability under all the policies shall not exceed the highest applicable limit of liability under any one policy.” It cannot be mere coincidence that appellant’s insurance policy here recites that very language, word for word, in a policy section labeled “PART F-GENERAL PROVISIONS.” Thus, appellant clearly knows how to draft effective anti-stacking language, and did so elsewhere in the very policy considered today'. But that language would not be effective to deny coverage on the facts of this case, since appellant did not issue all of the relevant insurance policies. Now, appellant asks this court to believe that it included not one, but two anti-stacking provisions — one clear and precise, and the other mysterious, making no reference at all to any other policy of insurance to which its terms purport to apply.
As the majority notes but then ignores, appellant asked this court only to find that its policy exclusion constitutes a valid anti-stacking provision. As its sole proposition of law, appellant proposes that “[pjolicy language which effectively prevents the stacking of uninsured motorists coverages is in accord with public policy and, therefore, valid, enforceable, and not violative of the principles enunciated in Ady v. West American Ins. Co. ” (Emphasis added.) But the majority, to reach its result, places its seal of approval on a bare exclusion, the terms of which simply do not refer to other insurance and cannot be contorted to constitute an anti-stacking provision. Rather, the majority engages in a sub silentio overruling of Ady, which recognized that “ ‘[a]ny contractual restriction or exclusionary clause on the uninsured motorist coverage mandated by R.C. 3937.18, except as authorized in division (E) [now (G)], * * * is invalid. * * *’ ” (Emphasis added.) Ady, supra, at 600 (Clifford F. Brown, J., concurring).6 Thus, it follows as night follows day that since the exclusion here is not anti-stacking, it is invalid. Indeed, just last year this court unanimously recited the above-quoted language with approval in Karabin, supra, at 165. In its eagerness to sidestep the opinion in Ady, the majority makes no attempt to explain away that language in Karabin. Rather, the majority characterizes the exclusion as anti-stacking, not by its language, but simply due to the presence of other insurance in this case. The majority may as well have relied on Orwell and stated:
*54“WAR IS PEACE
“FREEDOM IS SLAVERY
“IGNORANCE IS STRENGTH
“EXCLUSIONS ARE ANTI-STACKING”
(Orwell [1949], Nineteen Eighty-Four, paraphrased.)
Based on the foregoing, I would hold that the attempted exclusion of uninsured motorist coverage under this policy is invalid as a matter of law.
Accordingly, I would affirm the judgment of the court of appeals.
Celebrezze, C.J., and Sweeney, J., concur in the foregoing dissenting opinion.

 For the sake of clarity, I note that my concurrence in Ady.was intended to buttress the majority opinion, not to suggest in any way that I did not join in that majority opinion. That opinion, despite today’s attempt to state otherwise, was consistent with long-established legislative intent. Today’s abandonment of that legislative intent is, in my opinion, a travesty.